DETAILED ACTION
This office action addresses Applicant’s response filed on 2 November 2021.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) a mental process of obtaining contributions of variables and obtaining estimated, simulated metrology data by combining the contributions.  The specification makes clear that the contributions of variables can be retrieved from databases (¶127, 129), and the metrology data can be simple values such as critical dimension (¶122).  The specification further makes clear that the ‘estimated, simulated metrology data’ can be simply adding the contributions together (¶123-124).  Thus, the claim is satisfied by a designer retrieving contributions from databases, and then adding the contributions together, either in the mind or with pen and paper.  Although the claims have 
This judicial exception is not integrated into a practical application because the only recited limitations outside of the abstract idea itself are performing simulations on a hardware computer.  The hardware computer itself is merely a generic tool for practicing the abstract idea, and obtaining data by completely unspecified generic ‘computer models’ constitutes merely generic computer implementation of mental processes.  Merely adding the words ‘computer model’ to generic computer implementation does not change the nature of the claim from being generic computer implementation.  Furthermore, determining the first contribution by a first computer model is merely a data collection step, which is not sufficient to integrate the abstract idea into a practical application.  Finally, even if ‘configuring’ a manufacturing, metrology, or inspection process or device and/or providing a signal representing or based on the obtained simulated metrology data to a tool or system for use by the tool or system in controlling or representing or based on’, ‘for use’) for an unspecified ‘tool or system’ (i.e., generic computer).
Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements constitute merely generic computer implementation of the abstract idea.  Furthermore, the specification states that determining the first contribution by a first computer model is known (¶123), and so cannot add ‘significantly more’ to the abstract idea itself.
Claims 2-9 and 16-19 merely recite characteristics of the information operated on by the mental processes recited in independent claims 1 and 15, and claims 10 and 20 merely specify mathematical operations, such as addition, none of which alter the abstract nature of the mental process itself.

Claims 11-14 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) computing a value of a variable from a fingerprint and a certain value, and determining a value of a second variable from the computed value of the first variable.  The specification discloses that the 
The hardware computer itself is merely a generic tool for practicing the abstract idea, and obtaining data by completely unspecified generic ‘computer models’ constitutes merely generic computer implementation of mental processes.  Merely adding the words ‘computer model’ to generic computer representing or based on’, ‘for use’) for an unspecified ‘tool or system’ (i.e., generic computer).
Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements constitute merely generic computer implementation of the abstract idea.  Furthermore, the specification states that determining the first contribution by a first computer model is known (¶123), and so cannot add ‘significantly more’ to the abstract idea itself.
Claim 12 recites a characteristic of the information used by the mental process; claim 13 recites predicting defects, which could be performed by a designer simply thinking about whether a defect could occur based on the 
Claim 21 recites a non-transitory medium having instructions for performing the method of claim 11, and is unpatentable for similar reasons.  The addition of a computer-readable medium is merely generic computer implementation which fails to integrated the abstract idea into a practical application, or to amount to ‘significantly more’ than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0161099 to Mos in view of Yu, “Contribution of Etch to Metal CD Variability”, Flagello, “Understanding systematic and random CD Adel.
Regarding claim 1, Mos discloses a method comprising:
determining, by a first computer model evaluated on a hardware computer system (¶42, 56), a first contribution of a first processing variable that is computer modeled to metrology data of a pattern on a substrate (Figs. 2-4, lithography model for calculation of CD due to dose, F, etc.; ¶41, 42, 48);
obtaining a second contribution of a second processing variable to the metrology data (Figs. 2-4, etch model for calculation of CD due to etch ΔCD; ¶41, 43, 48);
obtaining, by a second computer model evaluated on the hardware computer (¶56), estimated, simulated metrology data by combining the first contribution and the second contribution (¶42-43, 48); and
configuring a manufacturing, metrology, or inspection process or device based on the obtained simulated metrology data and/or providing a signal representing, or based on, the obtained simulated metrology data to a tool or system for use by the tool or system in controlling or configuring a manufacturing, metrology, or inspection process or device (¶10).
Mos does not appear to explicitly disclose that the second contribution is not modeled to the metrology data of the pattern.  Yu discloses obtaining a second contribution of a second processing variable that is not modeled to the cd(x,y) combines contribution f(x,y) from dose, focus, etc. with contribution w(x,y) from etch and develop).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mos and Yu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of incorporating experimentally-derived contribution of etch to determine metrology data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Mos and Yu are both directed to determining metrology data (including critical dimension) based on contributions from different variables.  Notably, Mos discloses that the second processing variable is an etch variable, and Yu discloses parametric composition of critical dimension from contributions of different variables, and that the contribution of etch is derived experimentally.  Thus, the teachings of Yu are directly applicable to Mos in the same way so that Mos’s metrology data is also parametrically composed from contributions of different variables, including an etch contribution that is experimentally derived.
Although Mos discloses determining, by a first computer model evaluated on a hardware computer system, a first contribution of a first processing variable 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mos, Yu, Flagello, and Adel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of deriving contribution of processing variables such as dose or focus to metrology data by simulation.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mos, Yu, Flagello, and Adel are directed to determining contribution of processing variables to metrology data.  In particular, Mos discloses determining contribution of processing variables such as dose and focus on CD from lithography simulation, and combining those contributions with contributions from subsequent etch and lithography steps to determine combined contribution on CD.  Similarly, Yu discloses that CD is a function of the combined contributions of focus/exposure and etch, with etch contribution determined experimentally.  Then, Flagello also further discloses 
Regarding claim 2, Mos discloses that the metrology data represents a critical dimension, a critical dimension uniformity, a sidewall angle, an edge position, overlay, focus, pattern shift, or a combination selected therefrom (¶41).
Regarding claim 3, Mos discloses that the metrology data comprise a statistic of a group of patterns (Figs. 3-4).
Regarding claim 4, Mos discloses that the second processing variable is a characteristic of a process downstream to exposure of the substrate (Fig. 2, etch; ¶41). 
Regarding claim 6, Mos discloses that the process is etching of the substrate (¶41).
Regarding claim 7, Yu further discloses that the second processing variable is a characteristic of the substrate (p. 3, col. 2, last paragraph, film deposition).  Motivation to combine remains consistent with claim 1.
Regarding claim 8, Yu further discloses that the second processing variable is a characteristic of a resist layer on the substrate (p. 3, col. 2, last 
Regarding claim 9, Yu further discloses that a value of the second processing variable is unknown (p. 1, col. 2, etch must be determined experimentally).  Motivation to combine remains consistent with claim 1.
Regarding claim 10, Yu further discloses that combining the first contribution and the second contribution comprises adding the first contribution and the second contribution or convoluting the first contribution and the second contribution (p. 3, col. 2, equation 1).  Motivation to combine remains consistent with claim 1.
Claims 15-20 are directed to computer program products for performing the methods of claims 1, 2, 4, 7, 8, and 10, and are rejected under the same reasoning.  Mos further discloses a computer program product for performing the claimed method (¶56).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mos in view of Yu, Flagello, and Adel, and further in view of Yu, “SEM characterization of etch and develop contributions to poly-CD error” (hereinafter “Minvielle”).
Regarding claim 5, Mos does not appear to explicitly disclose that the process is development of a resist layer on the substrate.  Minvielle discloses this KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mos, Yu, Flagello, and Adel, and Minvielle are all directed to determining metrology data (including critical dimension) based on contributions from different variables.  Yu also contemplated the inclusion of contributions from develop and etch in critical dimension parametric composition.  Minvielle further elaborates on Yu by providing explicit disclosure of determination of the contribution from resist development.  Similarly to Yu, the teachings of Minvielle are directly applicable to Mos in the same way so that Mos’s metrology data is also parametrically composed from contributions of different variables, including a resist development contribution that is experimentally derived.

Claims 11-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mos in view of Yu, Flagello, and US 2003/0008242 to Schedel.
Regarding claim 11, Mos discloses a method comprising:
etc.; ¶41, 42, 48);
computing a value of a first variable of the pattern of, or for, a substrate processed by a patterning process (Figs. 2-4, calculation of CD, SWA, OV after lithography/etch steps) by combining a fingerprint of the first variable on the substrate, the fingerprint derived from the first contribution of the processing variable to metrology data pertaining to the pattern and a second contribution of another processing variable to metrology data pertaining to the pattern (Figs. 2-4, CD/SWA modeling derived from contribution of dose, focus, etch), and a certain value of the first variable (Figs. 2-4, last CD/SWA/OV measurement is computed by combining prior litho/etch steps); and
configuring a manufacturing, metrology, or inspection process or device based on the obtained simulated metrology data and/or providing a signal representing, or based on, the obtained simulated metrology data to a tool or system for use by the tool or system in controlling or configuring a manufacturing, metrology, or inspection process or device (¶10).
Mos does not appear to explicitly disclose that the second contribution is not modeled to metrology data pertaining to the pattern.  Yu discloses these limitations (p. 3, col. 2, last paragraph; p. 4, col. 1) and deriving a fingerprint cd(x,y) combines contribution f(x,y) from dose, focus, etc. with contribution w(x,y) from etch and develop).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mos and Yu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of incorporating experimentally-derived contribution of etch to determine metrology data.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Mos and Yu are both directed to determining metrology data (including critical dimension) based on contributions from different variables.  Notably, Mos discloses that the second processing variable is an etch variable, and Yu discloses parametric composition of critical dimension from contributions of different variables, and that the contribution of etch is derived experimentally.  Thus, the teachings of Yu are directly applicable to Mos in the same way so that Mos’s metrology data is also parametrically composed from contributions of different variables, including an etch contribution that is experimentally derived.

computing a value of a first variable of the pattern of, or for, a substrate processed by a patterning process (p. 163, calculating actual LW), by combining a fingerprint of the first variable on the substrate, the fingerprint derived from the first contribution of the processing variable to metrology data pertaining to the pattern and a second contribution of another processing variable pertaining to the pattern (p. 163, LW as a function of exposure and dose), and a certain value of the first variable (p. 163, function for LW is fitted against simulated FEM value).
Adel further discloses deriving functional dependency of simulated measurement data or derived metrics on input parameters (¶11, 13).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mos, Yu, Flagello, and Adel, because doing so would have involved merely the routine KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mos, Yu, Flagello, and Adel are directed to determining contribution of processing variables to metrology data.  In particular, Mos discloses determining contribution of processing variables such as dose and focus on CD from lithography simulation, and combining those contributions with contributions from subsequent etch and lithography steps to determine combined contribution on CD.  Similarly, Yu discloses that CD is a function of the combined contributions of focus/exposure and etch, with etch contribution determined experimentally.  Then, Flagello also further discloses determining contribution of focus and exposure on CD through simulation, and Adel discloses a process for determining functional dependence of metrology data on process variables generally.  The teachings of Flagello and Adel are directly applicable to Mos and Yu in the same way, to further clarify determining contributions of focus and dose (for example) on metrology data (such as CD), which is already disclosed or implied by Mos and Yu.
Mos does not appear to explicitly disclose determining, by a second computer model evaluated on the hardware computer system, a value of a second variable of the pattern based at least in part on the computed value of the first variable.  Schedel discloses this limitation (¶50).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mos is directed to determination of critical dimension.  Schedel discloses that the sidewall angle can be derived from the critical dimension, and the teachings of Schedel are directly applicable to Mos in the same way, so that Mos’s critical dimension would similarly be used to determine sidewall angle.  Furthermore, using critical dimension to derive sidewall angle relieves the need to perform direct measurement of the sidewall angle.
Regarding claim 12, Mos discloses that the first variable and/or the second variable is related to a metrology target on a substrate (¶6, 52).
Regarding claim 13, Schedel further discloses predicting whether there is a defect following a process downstream to transfer of the pattern onto the substrate based on the second variable of the pattern (Abstract).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Ke, Arai, and Schedel, in order to avoid errors during resist flow from excessive temperature (Schedel, Abstract).
Regarding claim 14, Schedel further discloses that responsive to a prediction of a defect at the pattern following the process downstream to transfer of the pattern onto the substrate, adjusting a variable of the patterning process for the substrate or another substrate (Abstract).  Motivation to combine remains consistent with claim 13.
Claim 21 is directed to a computer program product for performing the methods of claim 11, and is rejected under the same reasoning.  Mos further discloses a computer program product for performing the claimed method (¶56).

Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose a contribution of a processing variable to metrology data.  Remarks at 8.  The examiner disagrees.  First, Applicant asserts that “the output of the model in paragraph [0042] is not an indication of how a particular processing variable contributed to certain metrology data, rather the model in the cited portions of Mos merely appears to take measurement data (“measured characteristics”) and outputs entirely new data (“final characteristics”).  This is a selective reading of the cited portions of Mos.  Mos states at ¶42-43 “an example of this is a focus exposure matrix, which determines characteristics of the feature based on the focus dose.  Alternatively, 
Second, Applicant states, “it is not apparent how ‘calculation of CD’ reflects a contribution of that dose, focus, etc. to measured data (metrology data).  Rather, the dose, focus, etc. is used to generate entirely new, modelled CD data”, which appears to try to differentiate the claimed metrology data from the CD measurement disclosed by Mos.  However, the specification explicitly states at ¶122 that “the metrology data may include a critical dimension (CD) … The metrology data may be the values of a characteristic”.  Thus, the claimed “metrology data” cannot be distinguished from Mos’s CD.
Third, Applicant states, “there is no mention in … Mos of combining one contribution with another contribution to obtain an estimate of metrology data”.  Mos states at ¶42-43, “A first embodiment of the present invention is to use the 
Fourth, Applicant states, “The ‘dose, F, etc.’ are merely different control variables for which a characteristic ‘CD’ can be computed”, which appears to be an attempt to differentiate Mos’s control variables from the claimed processing variables and Mos’s CD from the claimed metrology data.  The CD and metrology data have been addressed above.  Regarding the control vs process variables, the specification explicitly states at ¶123, “the modelable processing variable 311 may be focus used in exposure of the pattern”.  The claimed processing variables cannot be differentiated from Mos’s control variables.

Remarks at 10.  The examiner disagrees.  As discussed above, Mos states at ¶42-43 that the process of Fig. 2 is modeled: “A first embodiment of the present invention is to use the measured characteristics in a model which will then simulate final characteristics, for example the final critical dimension of the pattern. The model may be derived experimentally, and an example of this is a focus exposure matrix, which determines characteristics of the feature based on the focus dose. Alternatively, the models can be derived from simulations.  Using the model, control variables are input and a final characteristic computed. This is compared with the actual measured characteristic using the same control variables. The difference between the measured value of the final characteristic and the modeled value is used to update the model. This may be by changing the model to change the interaction between different component parts. Alternatively, the disturbances between the measured value and the modeled value may be estimated and mapped across the substrate. The disturbances for each step of the process may be mapped and this is depicted in FIG. 4.”
Applicant asserts that Yu merely describes a model and ‘contributions’ that are modeled to metrology data.  Remarks at 11.  The examiner disagrees.  As stated in the rejection of the claim, the second processing variable taught by Yu is for etch, which is not modeled to metrology data but rather determined 
Applicant asserts that the model in Flagello merely appears to take certain values of dose and focus and outputs entirely new data (linewidth values) and there is no apparent disclosure of a contribution of a processing variable to metrology data.  Remarks at 11.  As discussed above, the metrology data refers to characteristic values like CD/linewidth, so Flagello determining linewidth values is no different from the claimed metrology data.  The contribution of the processing variables is reflected in the equation for linewidth, which is a function with exposure and focus components.
Applicant asserts that dependency of simulated data on input parameters does not correspond to a contribution of a processing variable to metrology data.  Remarks at 12.  The examiner disagrees.  Adel’s simulated measurement data is metrology data (see ¶10: “A metrology simulation unit is arranged to simulate metrology measurements of targets from the input parameters and to generate raw simulated measurement data”), and Adel’s functional dependencies of the data on the input parameters are the contributions of the input parameters to the data (how data depends on an input is the contribution of that input to the data).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 February 2022




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851